Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This is a non-final Office action in reply to the “Response to Election/Restriction filed” filed on 05/16/2022. 
Claims 1-20 are pending.
Claims 17-18 and 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/16/2022.
Applicant’s election without traverse of claims 1-16, & 19 in the reply filed on 05/16/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the steps of” in line 2 the claim.  There is insufficient antecedent basis for this limitation of “the step” in the claim, thus claim 1 fails to particularly point out and distinctly claim the subject matter and are rejected under 35 U.S.C. 112(b).
Claim 3 recites the limitations " the presence or in the absence of an external mold " in line 2-3 of the claim.  There is insufficient antecedent basis for the limitations, and more specifically for “the presence” and “the absence”, in the claim thus claim 3 fails to particularly point out and distinctly claim the subject matter and are rejected under 35 U.S.C. 112(b).
Claim 7 recites the limitation " the presence of one or more solvents " in line 2 of the claim.  There is insufficient antecedent basis for the limitation, and more specifically for “the presence” in the claim thus the claim fails to particularly point out and distinctly claim the subject matter and are rejected under 35 U.S.C. 112(b).
Claim 8 recites the limitation " the absence of solvent " in line 2 of the claim.  There is insufficient antecedent basis for the limitation, and more specifically for “the absence” in the claim thus the claim fails to particularly point out and distinctly claim the subject matter and are rejected under 35 U.S.C. 112(b).
Claim 9 recites the limitation "…the step of distorting the shape or size of said mold…" in line 1 of the claim.  There is insufficient antecedent basis for the limitation, and more specifically for “the step” in the claim thus the claim fails to particularly point out and distinctly claim the subject matter and are rejected under 35 U.S.C. 112(b).
Claims 10-13 recites the limitation “…the inner surface of said polymeric substrate…” in line 1 and 2 of all the claims.  There is insufficient antecedent basis for the limitation, and more specifically for “the inner surface” in the claims thus the claims fail to particularly point out and distinctly claim the subject matter and claims 10-13 are rejected under 35 U.S.C. 112(b).
Claim 12 recites “said polymeric substrate has a lateral dimension” and likewise claim 13 recites “said polymeric substrate has a vertical dimension”. The terms “lateral” and “vertical” are relative terms and thus claims 12 and 13 fail to particularly point out and distinctly claim the subject matter and are rejected under 35 U.S.C. 112(b).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. —Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 10, 11, 14 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 3, recites “occurs in the presence or in the absence of an external mold”. It should be understood that “presence or absence” includes any possible scenario and thus is not a limiting statement. To elaborate there is no 3rd option beyond the external mold being present or absent, as all the choices have been listed as an option. Therefore, claim 3 fails to further limit the claimed subject matter of the claim upon which it depends and is rejected under 35 U.S.C. 112(d).
Similarly, claim 10 recites “polymeric substrate is a one-dimensional, two-dimensional or three-dimensional structure”. It should be understood that “one-dimensional, two-dimensional or three-dimensional structure” includes any possible dimension of a structure and thus is not a limiting statement. Therefore, claim 10 fails to further limit the claimed subject matter of the claim upon which it depends and is rejected under 35 U.S.C. 112(d).
Similarly, claim 11 recites “the inner surface of said polymeric substrate is continuous or discrete.”. It should be understood that “continuous or discrete” includes any possible surface and thus is not a limiting statement. Therefore, claim 11 fails to further limit the claimed subject matter of the claim upon which it depends and is rejected under 35 U.S.C. 112(d).
Similarly, claim 14 recites “external mold comprises the same or different material as said mold”. It should be understood that “the same or different materials” includes any material, and thus is not a limiting statement. Therefore, claim 14 fails to further limit the claimed subject matter of the claim upon which it depends and is rejected under 35 U.S.C. 112(d).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8, 10, 11, 12, 14, 16, 19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Chang et al. (US 20140106020 A1, hereinafter “Chang”).
Regarding claim 1, Chang explicitly discloses a method (operations of the molding system 1 [0024]) of forming a plurality of imprints (at least one pattern structure [0024]) on an inner surface of a polymeric substrate (workpiece P is a polymer [0024, 0027]) comprising the steps of:
contacting a liquid polymeric mixture (fluidic material [0027]) with a mold (inner mold 20, Fig. 2) having an imprint forming surface thereon (an inner mold 20 and outer mold 10 have a fluidic material filled into the gap T. Fig. 2 and 3 depict the inner mold 20 has a first pattern layer 30 on the outer wall 20A which is against the inner surface of the fluidic material [0020, 0026-0027]); 
curing the liquid polymeric mixture of step a) to form said polymeric substrate having said plurality imprints on said inner surface, when cured (the fluidic material cools down and solidifies into workpiece P, which has a pattern structure corresponding to pattern layer 30 [0027]); and 
removing said mold from said polymeric substrate (the work piece P is separated from the inner and outer molds 20 and 10 [0027]).

    PNG
    media_image1.png
    328
    441
    media_image1.png
    Greyscale

Chang, Fig. 3
Regarding claim 3, Chang explicitly discloses the method of claim 1, wherein the step of contacting said liquid polymeric mixture with said mold (inner mold 20, Fig. 2) having said imprint forming surface thereon occurs in the presence or in the absence of an external mold (After heating the inner mold 20 and the outer mold 10, the fluidic material can fill gap between the mold. The outer mold 30 is present and synonymous with the external mold [0027]).
Regarding claim 8, Chang explicitly discloses the method of claim 1, wherein the step of removing said mold from said polymeric substrate is undertaken in the absence of solvent (the inner mold 20 is removed in the presence or in absence of a solvent [0027]). 
Regarding claim 10, Chang explicitly discloses the method of claim 1, wherein said plurality of imprints on the inner surface of said polymeric substrate is a one-dimensional, two-dimensional or three-dimensional structure (a first dimension of the pattern layer 30 is depicted in Fig. 2 and Chang discloses a minimum line width of dozens of nanometers, thus a second dimension is explicitly disclosed [0021]).
	Regarding claim 11, Chang explicitly discloses the method of claim 10, wherein said plurality of imprints (at least one pattern structure [0024]) on the inner surface of said polymeric substrate (workpiece P is a polymer [0024, 0027]) is continuous or discrete (the pattern layer 30 is depicted as continuous in Fig. 2 and corresponds to the pattern on the work piece P, [0027]).
	Regarding claim 12, Chang explicitly discloses the method of claim 1, wherein said plurality of imprints on the inner surface (Fig. 2 depicts the pattern layer 30 which corresponds to the pattern of work piece P [0027]) of said polymeric substrate (work piece P, [0026-0027]) has a lateral dimension in the range of 20 nm to 40 nm (the minimum line width of the first pattern layer 30 is dozens of nanometers which is a minimum of 24 nanometers [0021]).
Regarding claim 14, Chang explicitly discloses the method of claim 3, wherein said external mold (outer mold 10, Fig. 2) comprises the same or different material (both mold 10 and 20 can be carbon steel [0018]) as said mold (inner mold 20, Fig. 2).
Regarding claim 16, Chang explicitly discloses the method of claim 1, wherein the step of curing said liquid polymeric mixture (fluidic material, [0027]) is by heating or by UV irradiation (the fluidic material is heated by the inner mold 20 and outer mold 10 cools down and solidifies into workpiece P, which has a pattern structure corresponding to pattern layer 30 [0026-0027]).
Regarding claim 19, Chang explicitly discloses a polymeric substrate (workpiece P [0024, 0027]) prepared by the method of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20140106020 A1, hereinafter “Chang”) as applied to claim 1 in view of Fraser et al. (CA 2448736 C, hereinafter “Fraser”) as evidenced by Gounis et al. (US 20150282963 A1, hereinafter “Gounis”).
Regarding claim 2 and 7, Chang explicitly discloses all of the limitations of claim 1 such as the mold (inner mold 20, Fig. 2) with the imprint surface thereon (pattern layer 30, Fig. 2), however does not explicitly disclose said imprint surface to comprise of a dissolvable material, temperature-dependent material or pressure- dependent material. Furthermore, Chang does not explicitly disclose how said mold is removed [0027].
In an analogous art Fraser explicitly discloses a method for manufacturing three dimensional devices and devices created thereby comprising a mold which can be loaded with a polymer and removed from said polymer through dissolution after casting. Said mold comprises of PMMA [184].
A person of ordinary skill in the art (hereinafter “POSITA”) would find it obvious to modify Chang in view of Fraser such that a mold (inner core 20) comprises of PMMA such that it can be removed via dissolution. A POSITA would be motivated to do so to demold the polymeric substrate (work piece P). Dissolving said mold (inner mold) for removal is further evidenced by Gounis who explicitly discloses a model with a shell and core, wherein said core is removed after silicone is injected via dissolution in xylene [0013].
Therefore, in addressing claim 2, Chang in view of Fraser and evidenced by Gounis explicitly disclose the method of claim 1, wherein said mold (inner mold 20, Fig. 2, Chang) having said imprint forming surface thereon (pattern layer 30, Fig. 2, Chang), comprises a dissolvable material (PMMA, Fraser), temperature-dependent material or pressure- dependent material.
Therefore, claim 7, Chang in view of Fraser and evidenced by Gounis explicitly disclose the method of claim 1, wherein the step of removing said mold (inner mold 20A, Fig. 2, Chang) from said polymeric substrate (work piece P, [0027], Chang) is undertaken in the presence of one or more solvents (The mold comprising of PMMA is dissolved during removal, Fraser).
Regarding claim 4, Chang in view of Fraser and evidenced by Gounis explicitly disclose the method of claim 2, wherein said dissolvable material (PMMA, Fraser) is acrylic-based polymer, acrylate-based polymer (PMMA, Fraser), polystyrene or mixtures thereof.

Claims 2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20140106020 A1, hereinafter “Chang”) as applied to claim 1 in view of Taboas et al. (US 20030006534 A1, hereinafter “Taboas”).
Regarding claim 2 Chang explicitly discloses all of the limitations of claim 1 such as the mold (inner mold 20, Fig. 2) with the imprint surface thereon (pattern layer 30, Fig. 2), however does not explicitly disclose said imprint surface to comprise of a dissolvable material, temperature-dependent material or pressure- dependent material. Furthermore, Chang does not explicitly disclose how said mold is removed [0027].
In an analogous art Taboas explicitly discloses a method wherein wax molds removed by melting in an oven. The wax molds have a lower melting point than the cast material [90].
A POSITA at the time of the invention would have found it obvious to modify Chang in view of Taboas such that the mold (inner mold 20) comprises of wax. A POSITA would be motivated to do so to demold said polymeric substrate (work piece P).  
Therefore, in addressing claim 2, Chang in view of Taboas explicitly disclose the method of claim 1, wherein said mold (inner mold 20, Fig. 2, Chang) having said imprint forming surface thereon (pattern layer 30, Fig. 2, Chang), comprises a dissolvable material, temperature-dependent material  (Wax, Taboas), or pressure- dependent material.
Regarding claim 5, Chang in view of explicitly disclose the method of claim 2, wherein said temperature-dependent material (Wax, Taboas) is a mixture of two or more hydrocarbons having twenty to forty carbon atoms.

Claims 2, 6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20140106020 A1, hereinafter “Chang”) as applied to claim 1 in view of McGillvary (SE 419957 B, hereinafter “McGillvary”).
Regarding claim 2, 6 and 9 Chang explicitly discloses all of the limitations of claim 1 such as the mold (inner mold 20, Fig. 2) with the imprint surface thereon (pattern layer 30, Fig. 2), however does not explicitly disclose said imprint surface to comprise of a dissolvable material, temperature-dependent material or pressure- dependent material. Furthermore, Chang does not explicitly disclose how said mold is removed [0027] and thus does not disclose the limitations of claims 2 and 9 wherein the mold is a pressure dependent material and is removed via vacuum for claims 2 and 9 respectively. Chang also does not explicitly the limitation of claim 6 wherein said pressure-dependent material disclosed in claim 2, is an elastomer. 
McGillvary explicitly discloses an annular mold cavity of a rotatable casting member, wherein at least part of the wall of the cavity is flexible under pressure. McGillvary further explicitly discloses a tire casting mold comprises of a hollow rubber core 48 providing a mold cavity. A liquid 54 is heated for curing and pumped into said core 48, and after forming a tire a vacuum is applied to the core interior causing it to retract and permit tire removal [abstract].
A POSITA at the time of the invention would have found it obvious to modify Chang in view of McGillvary such that the mold (inner mold 20) comprises of a hollow rubber core to remove said mold under vacuum. A POSITA would be motivated to do so to demold said polymeric substrate (work piece P).  The applicant’s specification explicitly discloses elastomers as including natural and synthetic rubbers, thus the hollow rubber core disclosed by McGillvary is an elastomer [Applicant Specification, 0041].
Therefore, in addressing claim 2, Chang in view of McGillvary explicitly disclose the method of claim 1, wherein said mold (inner mold 20, Fig. 2, Chang) having said imprint forming surface thereon (pattern layer 30, Fig. 2, Chang), comprises a dissolvable material, temperature-dependent material  or pressure- dependent material (a hollow rubber core, McGillvary).
Therefore, in addressing claim 9, Chang in view of McGillvary explicitly disclose the method of claim 1, the step of removing said mold (inner mold 20 comprising of a hollow rubber core) from said polymeric substrate (work piece P) comprises the step of distorting the shape or size of said mold by subjecting said mold to a vacuum (the mold comprised of the hollow rubber core retracts when removed from the polymeric substrate).
Therefore, claim 6, Chang in view of McGillvary explicitly disclose the method of claim 2, wherein said pressure-dependent material is an elastomer (a hollow rubber core, McGillvary).

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20140106020 A1, hereinafter “Chang”) as applied to claim 1 in view of Kobrin et al. (US 20150336301 A1, hereinafter “Kobrin”).
Regarding claim 13, Chang explicitly discloses all of the limitations of claim 1 such as the plurality of imprints (at least one pattern structure [0024]) on the inner surface of said polymeric substrate (workpiece P is a polymer [0024, 0027]) and imprint forming surface (the pattern layer 30, wherein workpiece P, which has a pattern structure corresponding to pattern layer 30 [0027]), however does not explicitly disclose a vertical dimension.
In an analogous art, Kobrin explicitly discloses INVENTION, can be used to pattern (nanostructured coatings) substrates with very large area’s wherein said patterns have small feature dimensions on the nanoscale such that in one embodiment said pattern has a depth of 10nm.
A POSITA at the time of the invention would have found it obvious to modify Chang with Kobrin such that the imprint forming surface (the pattern layer 30) can be used to pattern polymeric substrates (work piece P) with very large area’s wherein said patterns have small feature such as a depth of 10nm.
Therefore, in addressing claim 13, Chang in view of Kobrin explicitly discloses the method of claim 1, wherein said plurality of imprints (at least one pattern structure [0024], Chang) on the inner surface of said polymeric substrate (workpiece P is a polymer [0024, 0027], Fig 2, Chang) has a vertical dimension in the range of 1 nm to 5 nm (10nm, Kobrin).
Regarding claim 15, Chang explicitly discloses all of the limitations of claim 1 such as the liquid polymeric mixture (fluidic material is a polymer [0027]), however Chang does not explicitly disclose what polymer(s) the liquid polymeric mixture comprises of.
In an analogous art Kobrin explicitly discloses a process (900) that uses a cylindrical master mold assemblies (800) wherein a sacrificial casting component (830) and a cylindrical pattern component (820) are filled with a liquid precursor that when cured forms an elastomeric material (961) wherein said material is polydimethylsiloxane (PDMS).
A POSITA at the time of the invention would have found it obvious to modify Chang with Kobrin such that the liquid polymeric mixture (fluidic material)  comprises of a liquid precursor in order to form an elastomeric material wherein said elastomeric material comprises of polydimethylsiloxane (PDMS).
Therefore, in addressing claim 15, Chang in view of Kobrin explicitly discloses the method of claim 1, wherein said liquid polymeric mixture (fluidic material ,Chang) comprises polymeric organosilicon compounds selected from the group consisting of polymethylhydrosiloxane (PMHS), polydimethylsiloxane (PDMS) (PDMS, Kobrin), polyethylmethylsiloxane (PEMS), polydiethylsiloxane (PDES) and blends thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HATCH whose telephone number is (571)272-4625. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W HATCH/Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754